Filed 10/22/21 In re G.G. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----

In re G.G. et al., Persons Coming Under the Juvenile                                         C091237
Court Law.

SAN JOAQUIN COUNTY HUMAN SERVICES                                                    (Super. Ct. No.
AGENCY,                                                                           STKJVDP20180000153)

                   Plaintiff and Respondent,

         v.

L.B.,

                   Defendant and Appellant.



         L.B., mother of the four minors (mother), appeals from orders of the juvenile court
terminating her reunification services. (Welf. & Inst. Code, §§ 366.21, subd. (f), 395.)1
Mother contends the juvenile court erred in finding that the San Joaquin County Human
Services Agency (Agency) provided her and the minors with reasonable services tailored
to their needs. We will affirm the orders of the juvenile court.
                                                  BACKGROUND
         In April 2018, the Agency filed a petition on behalf of G.G. (born 2002), S.G.
(born 2006), E.G. (born 2007), and B.M. (born 2010), alleging that the minors came
within the provision of section 300, subdivision (b), failure to protect; section 300,


1 Undesignated statutory references are to the Welfare and Institutions Code.


                                                             1
subdivision (c), serious emotional damage; and section 300, subdivision (g), no provision
for support.
         On April 13, 2018, the Agency received a report that the minor B.M. was taken by
mother to undergo a sexual assault exam. While residing in a room at a shelter due to
homelessness, mother awoke that morning believing someone had entered their room and
molested B.M. B.M. did not disclose any sexual abuse but did indicate some pain in her
vaginal area and said it was “hard to walk.” Mother told the shelter staff that B.M.’s
pajamas were unzipped and her underwear removed. Security camera footage outside of
mother’s room did not show anyone else entering or leaving the room. Mother reported
her belief that someone previously entered her room through vents and raped her three
times.
         A social worker interviewed B.M., who stated that she woke up without her
pajamas and underwear and did not know how the items were removed. The minor did
not remember anyone entering the room or inappropriately touching her. She explained
that mother had told her she was raped and that mother often spoke about rape. Mother
had previously said that S.G and E.G were raped and that people come out of the vents to
hurt them. The minor added that mother often spoke about demons and witches and said
demons were staring at her. The social worker also interviewed the minor’s siblings,
E.G., S.G., and G.G., who did not believe anything had happened to B.M. and expressed
concerns about mother’s erratic behavior. S.G. said she tried to tell mother that B.M.
unzipped her own pajamas because “it was really hot in the room” and B.M. had not put
any underwear on that night after her shower.
         The social worker interviewed mother, who acknowledged the video footage
showed no one going in or out of the room but claimed that the person came through the
“ventilation system and vents in the ceiling.” She stated that her prior allegation that E.G
was molested was related to her own thoughts of suicide. She denied drug use but
admitted she had bouts of depression and that her mother was diagnosed with

                                             2
schizophrenia. The social worker was concerned that mother’s unmet mental health
problems were affecting the wellbeing of the minors. A Safety Plan was established
which required a mental health assessment for mother.
       At a May 1, 2018 detention hearing, the Agency recommended detaining the
minors out of parental custody because of three prior substantiated referrals for emotional
abuse and neglect in 2017 and 2018. The Agency informed the juvenile court that mother
was not involved in any mental health treatment and was not taking any medication. The
juvenile court allowed the minors to remain with mother as long as they remained at the
shelter and mother received immediate mental health care. At a subsequent jurisdictional
hearing, the Agency requested detention of the minors because mother continued to
exhibit concerning behaviors and prevented the minors from contacting the social worker.
Mother caused B.M to be in fear of “the devil coming to get her” and insisted that the
minors’ food was being drugged and refused to allow them to eat. The juvenile court
noted the minors were still being subjected to emotional abuse, continued the matter, and
ordered the parties to investigate.
       At the May 24, 2018 continued jurisdictional hearing, the juvenile court ordered
the minors detained from mother because of the continued deterioration. The juvenile
court ordered supervised visits between mother and the minors. At the June 5, 2018
jurisdictional hearing, the juvenile court ordered mother to submit to a psychological
evaluation in order to tailor services. The Agency advised that the psychological
evaluation had not been completed because mother had not responded to the doctor’s
attempts to contact her for an appointment. The juvenile court advised mother to contact
the social worker to assist her in making the appointment and transportation.
       The Agency’s October 4, 2018 disposition report showed that mother and the
minors had weekly supervised visitation for one hour, with the exception of B.M., who
refused to attend visits. The reunification case plan established for mother consisted of
complying with court orders, maintaining stable housing, attending parenting education,

                                             3
completing a psychological evaluation, and following the recommendations. Mother was
assessed by Dr. Sidney Nelson at Scripps Psychological Associates. At the October 4,
2018 dispositional hearing, the juvenile court was advised that mother completed the
psychological evaluation and it was recommended that she complete a medication
evaluation with a psychologist and noted four areas of focus in individual counseling.
Dr. Nelson diagnosed mother with “unspecified schizophrenia spectrum and other
psychotic disorder and parent-child relational problem,” and recommended a medication
evaluation.
       At the March 15, 2019 review hearing, mother argued there was a lack of
reasonable services to minors and claimed her therapist was not provided with her
psychological evaluation from Dr. Nelson. The juvenile court confirmed the
psychological evaluation had been provided and ordered mother to sign a release of
information to allow the Agency access to mental health records.
       The May 15, 2019 status review report noted mother completed 20 individual
counseling sessions at Central Valley Center for Community Advocacy (CVCCA). A
referral to family counseling at CVCCA was set to begin after mother completed
additional individual sessions. Mother’s therapist reported that she missed her first two
scheduled appointments and her referral for the additional sessions was thus placed on
hold. The Agency remained concerned that mother did not interact with the minors
during visitation, and mother cancelled or missed several of the scheduled visits. The
Agency recommended providing mother with an additional six months of services to
complete a medication evaluation, individual counseling sessions, and family therapy.
       At the May 15, 2019 review hearing, the Agency advised the juvenile court about
the intent to begin family counseling after mother completed additional sessions of
individual counseling because the therapist did not believe mother was “ready to engage
in meaningful family therapy.” The Agency’s status review report showed that mother
began her additional therapy session on May 7, 2019 but missed two subsequent sessions.

                                             4
She was transferred to a different therapist, who she failed to contact and later resumed
therapy on August 20, 2019. The Agency recommended terminating reunification
services to mother as to B.M., who did not wish to have visitation with mother. The
Agency advised the juvenile court that mother was attending counseling sessions, but
B.M refused to attend visitation with mother and wanted to remain with father M.
       At the October 21, 2019 contested review hearing, the social worker testified that
mother was diagnosed with schizophrenia and a psychotropic medication evaluation was
recommended. Mother was repeatedly told where she needed to go for the medication
evaluation and was also given the phone number, but she failed to follow through. The
social worker testified that mother completed 30 sessions of counseling.
       At the conclusion of testimony, the juvenile court noted that mother completed 30
sessions of counseling, was attempting to visit with G.G, S.G, and E.G., and that B.M
was steadfast in her refusal to visit. The juvenile court said it was not yet appropriate to
begin family therapy. Noting that mother had been given numerous opportunities to
comply with the medication evaluation and had not done so, the juvenile court terminated
reunification services to mother with B.M and ordered that no visitation occur. Mother’s
therapist reported that the family would not benefit from family therapy due to mother’s
“lack of progress with maintaining mental health stability and lack of follow through of
understanding.” Mother remained in denial about her mental illness, was not taking
psychotropic medication, and maintained paranoid belief patterns. The therapist referred
mother for further individual therapy because she “continued to present with distorted
thinking patterns as well.” The October 30, 2019 status review report noted mother
reported that she completed the medication evaluation but failed to provide the Agency
with any documentation. She was referred to a service to assist her in finding housing
but instead chose to rent a room from a transitional living program. The Agency
recommended terminating mother’s services because she had not obtained suitable
housing nor addressed concerns regarding her mental health.

                                              5
      At the October 30, 2019 contested review hearing, mother requested that she be
provided with any referrals the Agency deemed necessary. The juvenile court advised
mother to submit to a medication evaluation. Mother informed the juvenile court that an
evaluation had been completed and the paperwork had been submitted to the social
worker. The social worker confirmed that documentation had recently been received but
not yet reviewed.
      At the January 6 and January 7, 2020 contested review hearing, the social worker
testified that, in August 2019, mother underwent an assessment with San Joaquin County
Behavioral Health Services (BHS) for a medication evaluation for psychotropic
medication. The social worker testified that the medication evaluations were done based
on “the client’s disclosures of what symptoms they are experiencing.” Mother denied
any paranoia, auditory, or visual hallucinations during the BHS evaluation. Based on
mother’s responses, BHS determined that her symptoms did not require medication and
advised her to return for a re-evaluation if anything changed or worsened. The social
worker encouraged mother to return to BHS for another medication evaluation. Family
therapy was part of mother’s reunification case plan but was pending the completion of
her individual counseling. A report from Chest of Hope raised concerns that mother
continued to suffer from delusions. The social worker testified the minors could not
return to mother’s care due to ongoing concerns regarding mother’s mental health and not
having suitable housing because she was not allowed to have the minors reside with her
at Chest of Hope.
      Mother testified that she went to BHS for a medication assessment and based on
her responses, it was determined she did not qualify for any kind of medication. She
testified she was “hearing things” at Chest of Hope but claimed she was not currently
suffering from delusions. Mother denied being directed to get a second medication
evaluation. Mother testified that she planned to have the minors reside with her at Family



                                            6
Hope, which was part of the Chest of Hope program. Mother denied that Dr. Nelson
diagnosed her with schizophrenia or any psychotic disorder.
       The juvenile court found that a variety of approaches had been attempted to
stabilize the family in response to homelessness, problems in school, and mother’s
paranoia and fears. The juvenile court noted that the issues surrounding mother and
minors “had not been fully addressed, even though we have attempted a number of
solutions” and mother’s counselors reached the same conclusion that the family would
not benefit from family therapy due to a lack of progress in maintaining mental health
stability. The juvenile court found mother remained in denial regarding her mental health
illness, was not taking any psychotropic medication, and continued to demonstrate
ongoing patterns of paranoia and fear-based delusions. The juvenile court said mother
had medication and mental health evaluations but provided “incomplete and incorrect
information regarding her mental health state.” The juvenile court found testimony and
reports by counselors, the minors, and Chest of Hope demonstrated that mother’s
symptoms persisted throughout the dependency.
       The juvenile court determined that the Chest of Hope program did not support
mother’s needs, and it did not find credible mother’s claim that the minors could join her
there. The juvenile court also noted that visitation remained supervised because of
mother’s inability to address her mental health problems. The juvenile court reasoned
that, while the Agency should do more when sending clients for medical compliance, the
client was responsible for meaningful participation in medication evaluations. The
juvenile court concluded that the Agency’s efforts were reasonable and stated it was
prepared to provide mother and another father, father G., with family counseling as to
G.G, E.G, and S.G, if mother’s mental health stabilized and father G. continued
counseling. The juvenile court then found by clear and convincing evidence that return
of the minors posed a risk of detriment to them and it was in their best interest to
terminate reunifications services for mother and father G.

                                              7
                                        DISCUSSION
       Mother contends the juvenile court erred in finding the Agency made reasonable
efforts to provide her services tailored to her needs and in terminating reunification
services. Specifically, mother argues the Agency failed to offer her sufficient assistance
with “the medication evaluation that it said was a precursor to family therapy with her
children and a chance to reunify” and failed to provide her children adequate family
counseling and sibling visitation. We disagree.
       If the juvenile court does not return the minor to his or her parent at the review
hearing, it “shall determine whether reasonable services that were designed to aid the
parent . . . in overcoming the problems that led to the initial removal and the continued
custody of the child have been provided or offered to the parent . . . .” (§ 366.21,
subds. (e)(8), see id., (f)(1)(A).) A finding that reasonable services were offered or
provided to a parent is supported when the record shows that the “ ‘supervising agency
identified the problems leading to the loss of custody, offered services designed to
remedy those problems, maintained reasonable contact with the parents during the course
of the service plan, and made reasonable efforts to assist the parents in areas where
compliance proved difficult.’ [Citation.] The ‘adequacy of reunification plans and the
reasonableness of the [agency’s] efforts are judged according to the circumstances of
each case.’ [Citation.] Reunification services should be tailored to the particular needs
of the family. [Citation.] The social services agency must make a ‘good faith effort’ to
provide reasonable services that are responsive to each family’s unique needs. [Citation.]
‘The standard is not whether the services provided were the best that might be provided
in an ideal world, but whether the services were reasonable under the circumstances.’
[Citation.]” (In re J.E. (2016) 3 Cal.App.5th 557, 566, italics omitted.) In a case such as
this, where a “ ‘mental illness is the starting point,’ . . . ‘then the reunification case plan
. . . must accommodate the family’s unique hardship.’ ” (In re K.C. (2012)
212 Cal.App.4th 323, 333.)

                                                8
       Here, the minors were removed from mother because untreated mental health
problems affected her ability to care, supervise, and protect them. The key issues in
mother’s reunification plan were addressing the mental health problems and improving
her ability to parent her children and provide a suitable home for them. In order to
accommodate the unique hardship of mother’s mental illness, she was required to
complete a psychological evaluation and follow the recommendations. (See In re K.C.,
supra, 212 Cal.App.4th at pp. 329-330.) She was referred to services to achieve those
ends, including many months of individual counseling. She did not complete some of the
services and did not benefit from others. Dr. Nelson diagnosed mother with “unspecified
schizophrenia spectrum and other psychotic disorder and parent-child relational
problem,” recommending a medication evaluation by a psychiatrist to further assess her
mental health and determine if she would benefit from antipsychotic or other psychiatric
medication.
       The social worker’s testimony evidenced that, contrary to mother’s assertion, the
Agency did maintain reasonable contact with her. Eventually, mother did obtain one
medication evaluation but was not forthcoming about her symptoms and did not receive
medications. She subsequently denied she had been diagnosed by Dr. Nelson with
schizophrenia and failed to recognize the impact her behavior had on the minors and her
hopes for reunification.
       Although more might have been done to ensure mother’s follow through on the
medication evaluation, the evidence shows the Agency made reasonable efforts to
identify and offer services relevant to address mother’s issues which led to the removal of
the minors. (In re J.E., supra, 3 Cal.App.5th at p. 566.) The social worker testified that
the BHS medication evaluations were done based on “the client’s disclosures of what
symptoms they are experiencing.” She testified that during the medication evaluation,
mother denied any paranoia, auditory, or visual hallucinations. Finally, the social worker
testified to continuing to encourage mother to return to BHS for another medication

                                             9
evaluation. These were reasonable efforts. No more was required. The juvenile court
did not err in finding the Agency offered mother reasonable services tailored to her
specific needs.
       Mother’s argument that the minors were not provided reasonable services or
sibling visitation also lacks merit. Like mother, the minors were referred to individual
therapy. Although G.G and E.G initially refused to participate, all four of the minors
ultimately participated in the services. G.G, E.G, and S.G also participated in family
therapy with father G. Additionally, efforts were made to keep the minors together in
foster care, but they demonstrated different behavioral and emotional needs. B.M.’s
refusal to visit reinforced the conclusion that the minors required separate placements and
individually focused services. The record shows the services provided to the minors were
reasonably tailored to their specific needs.
                                      DISPOSITION
       The orders of the juvenile court are affirmed.



                                                       /S/
                                                    MAURO, J.



We concur:



    /S/
HULL, Acting P. J.



    /S/
HOCH, J.



                                               10